Filed 12/6/18 by Clerk of Supreme Court
                        IN THE SUPREME COURT
                      STATE OF NORTH DAKOTA


                                   2018 ND 267


The State of North Dakota,
ex rel. The City of Marion,                                   Plaintiff and Appellee

       v.

Larry Alber,                                               Defendant and Appellant


                                   No. 20180074


      Appeal from the District Court of LaMoure County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

       AFFIRMED.

       Opinion of the Court by Tufte, Justice.

       Delvin J. Losing, City Attorney, Casselton, N.D., for plaintiff and appellee.

       Larry Alber, self-represented, Marion, N.D., defendant and appellant.
                         State ex rel. City of Marion v. Alber
                                    No. 20180074


       Tufte, Justice.
[¶1]   Larry Alber appeals from a January 2018 order amending a 2013 order which
found Alber in contempt for failure to abate a nuisance on his property in compliance
with the October 2003 judgment. He argues that the judgment was satisfied when he
filed reports of compliance with the district court and thus the property no longer
contains a nuisance subject to abatement. The City of Marion (“City”) argues the
district court properly amended the 2013 order. We conclude the district court did not
err in amending its order to clarify that the nuisance on the property remained subject
to abatement after Alber’s conveyance of the property. We affirm the district court’s
amended order.
                                           I
[¶2]   In 2003, the district court declared unsheltered vehicles on Alber’s property to
be a public nuisance in violation of City of Marion Ordinance 28. In 2013, Alber was
found in contempt of the 2003 judgment’s requirement that he abate the nuisance.
This Court affirmed the contempt finding on appeal. State ex rel. City of Marion v.
Alber, 2013 ND 189, 838 N.W.2d 458. In March 2014, Alber moved the district court
to reconsider the order under N.D.R.Civ.P. 60(b)(6). The motion was denied by the
district court on May 7, 2014. Alber did not appeal the 2014 order. Alber then filed
a “Report of Compliance” on May 26, 2014. The City filed objection to the report of
compliance, and no action was taken by the court. On November 21, 2016, the City
gave Alber notice that “it would be entering his property to dispose of the junked
vehicles.” On December 4, 2016, Alber conveyed by quit claim deed the property at
issue to his children, Amy Vanderpool and Jonathan Alber. Seeking to prevent the
City from coming onto the property until the dispute was resolved, Alber filed a
Motion for Injunctive Relief on December 19, 2016. The motion was denied in


                                          1
January 2017. In July 2017, the City filed a motion to amend the 2013 Order. The
motion requested the district court to add the language in italics to the 2013 contempt
order:
         It is the further Order of the Court as a remedial sanction that any
         vehicles not so disposed of by Alber at the expiration of sixty days from
         the lifting of the road restrictions may be removed from any of Alber’s
         properties, including property in the City of Marion Alber conveyed
         subsequent to February 22, 2013, and disposed of according to law.
         The City shall be allowed to enter any of Alber’s properties, including
         property in the City of Marion conveyed by Alber subsequent to
         February 22, 2013, to remove and dispose of the vehicles.
[¶3]     Alber and the City both appeared with counsel for a hearing on the City’s
motion. An order granting the City’s motion and amending the order as requested was
entered on January 29, 2018. Alber then timely appealed to this Court.
                                            II
[¶4]     The City’s motion to amend the 2013 order cited only N.D.R.Civ.P. 60(b)(6)
as authority permitting the amendment. Rule 60(b)(6) does not authorize the
procedure used here. Rule 60(b)(6) provides: “On motion and just terms, the court
may relieve a party or its legal representative from a final judgment, order, or
proceeding for the following reasons: . . . (6) any other reason that justifies relief.”
Rule 60(b)(6) does not grant the district court power to “impose further affirmative
relief in addition to that already contained in the prior judgment,” but only to set aside
a prior judgment. Bender v. Beverly Anne, Inc., 2002 ND 146, ¶ 19, 651 N.W.2d. 642
(citing McKenzie Cty. Soc. Serv. Bd. v. C.G., 2001 ND 151, ¶ 20, 633 N.W.2d 157).
[¶5]     Additionally, because N.D.R.Civ.P. 60(b) is identical to Fed.R.Civ.P. 60(b),
the federal court interpretations of Fed.R.Civ.P. 60(b) are highly persuasive. C.G.,
2001 ND 151, ¶ 20, 633 N.W.2d 157 (citing Mid-Dakota Clinic, P.C. v. Kolsrud,
1999 ND 244, ¶ 6, 603 N.W.2d 475). “Under Rule 60(b), the district court may grant
relief from a final order or judgment for mistake . . . only to set aside a prior order or
judgment. It cannot be used to impose additional affirmative relief.” Adduono v.
World Hockey Ass’n, 824 F.2d 617, 620 (8th Cir. 1987). Neither the state nor federal

                                            2
rule authorizes amendments providing additional affirmative remedies. The City cited
no other authority to the district court in support of its requested amendment.
[¶6]   We will not reverse a district court decision solely because the court relied on
the wrong statute or rule if the result is the same under the correct law and reasoning.
State v. Cook, 2018 ND 100, ¶ 25, 910 N.W.2d 179. Here, the district court reached
the correct result, but for the wrong reason.
[¶7]   The district court may amend an order at any time to “speak the truth” under
Rule 60(a). State v. 1998 Jeep Grand Cherokee, 2016 ND 9, ¶ 6, 873 N.W.2d 672.
Whether the amendment here was proper turns on whether the amendment provided
additional relief or merely amended the 2013 order to more clearly speak the truth.
The district court correctly identified and applied N.D.C.C. § 42-01-13, under which
the legal effect of the amended order is unchanged and is simply more clearly
described. Under N.D.C.C. § 42-01-13, “[e]very successive owner of property who
neglects to abate a continuing nuisance upon or in the use of such property created by
a former owner is liable therefor in the same manner as the one who first created it.”
Thus, despite Alber’s conveyance of the property subject to the abatement, the City
could enforce the 2013 order. There is no dispute that the “property in the City of
Marion conveyed by Alber subsequent to February 22, 2013” is the same property
already subject to the 2013 order containing the nuisance vehicles. Because the 2013
order remains in effect and because the amended order simply more clearly describes
the same property already subject to the 2013 order, the amendment was proper under
Rule 60(a).
[¶8]   Alber also argues he has complied with the 2013 order. He raised this
argument when he appealed the 2013 order to this Court and we affirmed the district
court. Therefore, this argument is foreclosed under the principles of res judicata.
Moreover, Alber never appealed the 2014 order denying his motion to reconsider.
Because the time for appealing from that order has passed, N.D.R.App.P. 4(a), any
argument regarding compliance with the 2014 order is also foreclosed. Alber


                                           3
conceded at oral argument that he is still operating the business that created the
nuisance.
                                          III
[¶9]   We affirm the district court’s amended order.
[¶10] Jerod E. Tufte
      Jon J. Jensen
      Lisa Fair McEvers
      Gerald W. VandeWalle, C.J.


       Crothers, Justice, dissenting.
[¶11] I respectfully dissent.
[¶12] In 2017 the district court amended its 2013 contempt order to cover “property
in the City of Marion Alber conveyed subsequent to February 22, 2013,” and allowing
entry to “property in the City of Marion conveyed by Alber subsequent to
February 22, 2013.” Majority opinion, at ¶ 2. The majority approves this amendment
as allowing the judgment to “speak the truth.” Id. at ¶ 7. I suggest the contrary is
occurring because this is in in personam (not an in rem proceeding), and the amended
judgment extends the contempt order to the new property owners. Yet those legal
strangers to this suit were merely given notice of the hearing, and copies of the motion
to amend and briefs. The new owners were not served with process, they were not
made defendants, and their apparent contemptuous act was coming into ownership of
property that was subject to a prior court order.
[¶13] I would reverse the district court’s order amending the 2013 order and prevent
the City and the district court from expanding the 2013 order without first affording
the new owners a modicum of due process.
[¶14] Daniel J. Crothers




                                           4